Electronically Filed
                                                      Supreme Court
                                                      SCWC-30533
                                                      26-JAN-2012
                                                      08:20 AM
                           NO. SCWC-30533

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           DOUGLAS MILLER,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 30533; FC-CR. NO. 07-1-0309(4))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ.
 and Circuit Judge Alm, in place of Recktenwald, C.J., recused)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on December 12, 2011, is hereby rejected.

          DATED:   Honolulu, Hawai#i, January 26, 2012.

Hayden Aluli for                  /s/ Paula A. Nakayama
petitioner/defendant-
appellant on the application      /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Steven S. Alm